 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarnwell Nursing Home & Health Facility, Inc. andLocal 200, General Service Employees' Union,S.E.I.U., AFL-CIO. Case 3-CA-6738June 24, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn March 15, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Barnwell Nurs-ing Home and Health Facility, Inc., Valatie, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Although we agree with the Administrative Law Judge's conclusionthat Respondent violated Sec. 8(aX3) and (I) by discriminatorily discharg-ing employee Patricia Coe, Respondent's exceptions necessitate thefollowing comments:Respondent correctly notes that the Administrative Law Judge errone-ously identified an anonymous receptionist as the secretary to PersonnelConsultant Peter Nalen. The error is insignificant in view of creditedtestimony that employees Van-Allen and Bergeson contacted the reception-ist on September 9. 1976. in order to arrange an employee meeting withNalen, the receptionist called back to confirm a I p.m. meeting time, andNalen routinely convened the meeting as he had done on previousoccasions. The Administrative Law Judge properly found from suchevidence that Respondent's agents authorized the employee meeting,thereby rebutting the contention that Coe unilaterally and without authoritycalled her fellow employees to a meeting.Furthermore, we agree with the Administrative Law Judge that PeterNalen, whether his official title is personnel consultant or manager, acted asRespondent's agent. was authorized to exercise labor relations powers, andactively participated in the decision to fire Coe. The result herein would notdiffer, however, even if we accepted Respondent's contention that Directorof Nursing Services Lillian Meskie was solely responsible for Coe'sdischarge. According to Coe's credited testimony. Meskie evidenced230 NLRB No. 64discriminatory animus and knowledge of Coe's union and other concertedactivities when, a few hours prior to the termination of Coe's employment,she threatened Coe with discharge in violation of Sec. 8(aXI). In the absenceof any credible legitimate grounds for Coe's discharge, evidence of such athreat and its prompt realization would clearly warrant finding an 8(aX3)violation.DECISIONSTATEMENT OF THE CASETHOMAS A. RiccI, Administrative Law Judge: A hearingin this proceeding was held at Albany, New York, onJanuary 13 and 14, 1977, on complaint of the GeneralCounsel against Barnwell Nursing Home and HealthFacility, Inc., herein called the Respondent or the Compa-ny. The complaint issued on October 29, 1976, on a chargefiled on September 15, 1976, by Local 200, General ServiceEmployees, S.E.I.U., AFL-CIO, herein called the Union.The essential issue of the case is whether the Respondentdischarged Patricia Coe because of her concerted andprounion activities and thereby violated Section 8(aX)(1)and (3) of the National Labor Relations Act, as amended.Briefs were filed by the General Counsel and the Respon-dent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent maintains its principal place of businessin Valatie, New York, where it is engaged in the business ofproviding health care and related services to nursing homepatients. During the past year, it received gross revenues inexcess of $100,000, and purchased, transferred, anddelivered to its Valatie facility goods and materials valuedin excess of $100,000. During the same period it purchasedand had delivered to its facility goods and materials valuedin excess of $10,000 which were transferred to that facilityfrom out-of-state sources. I find that the Respondent isengaged in commerce within the meaning of the Act.1. THE LABOR ORGANIZATION INVOLVEDI find that Local 200, General Service Employees Union,S.E.I.U., AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.I11. THE UNFAIR LABOR PRACTICESBeginning in April 1976 there was a move among theRespondent's employees to join a union. The employeestalked the matter over among themselves and decidedPatricia Coe would take the necessary first steps for all. Sheobtained a number of authorization cards in favor of Local200 and together with several other girls distributed themamong the total group. She also handed out leaflets,literature, union buttons, and fliers in the parking lot, atlunch inside the building and elsewhere, a number of timesduring several weeks. A petition for a Board-conductedelection was filed on or about the first of June and anelection was held on June 29. The Union lost in the450 BARNWELL NURSING HOME & HEALTH FACILITYballoting, and the girls continued their concerted efforts toimprove their conditions of employment.Coe was discharged on September 9. In support of thedefense, four members of management testified -GladysBownes, the owner of the business and co-administrator;Clinton Steuerwald, her son and administrator; PeterNalen, personnel director or manager; and Lillian Meskie,director of nursing services. The first three said they hadnothing to do with the discharge decision; they passed thatresponsibility on to Meskie, who testified the determina-tion was entirely hers. Nalen even said unequivocally at thehearing that he had no authority to fire or dischargeanyone. And while it is a fact of record that the owner, herson, and the personnel director knew of Coe's participationin the Union and concerted activities, Meskie said morethan once she had no knowledge of that particularemployee's union sentiments until after her dismissal. Theweakness, and the fundamental unreliability of the entiredefense of discharge for cause, starts emerging from thesefirst assertions. Meskie was present at the election on June29, 2 months before Coe's discharge. Coe was the unionobserver at the election and signed the certification onconduct as representative of Local 200. Nalen is the personwho on behalf of the Company personally fired Coe. Hehad signed the tally of ballots as the agent for the employerthat day. Having seen Coe as the Union's representative atthe election, Meskie had to know of her prounion feelingsbefore the girl was discharged; it follows therefore that shelied at the hearing. And Nalen's statement under oath thathe has no authority to discharge also had to be false, if onlybecause he in fact did fire the girl.Without necessity for detailing here every jot and tittle ofevidence, the record shows clearly that it has long been apractice in this home for groups of employees to meet withNalen to discuss with him any common grievances theyhave, or complaints directly relating to conditions ofemployment. The system has been for one of the employeesto speak to the receptionist, who is also Nalen's secretary,to inquire when he would be available and when the groupcould meet with him. The receptionist would then checkwith Nalen and call back to tell the employees where andwhen Nalen would see them. At the appointed hour,usually three girls from each floor -there are four workfloors, each with six girls on duty -would go to theconference room next to Nalen's office and discuss theirproblems with him. In this way there is always a cadre ofemployees on duty on each floor, presumably sufficient atthe particular hour of the day chosen by Nalen for themeeting.There were several such meetings during 1976. Arecurring subject of complaint by the employees was theshortage of both necessary supplies and help. They askedfor more linens, more wheelchairs, and more labor helpbecause the current staff had too much trouble keeping upwith the workload necessary to care for all the patientsproperly. It was a meeting with Nalen exactly of this kind-the employees complaining, among other things, aboutsupplies and labor shortages -that took place onSeptember 9, and which Meskie said at the hearing hadbeen called by Coe "individually ...without authority"and therefore justified immediate discharge.There was a significant sequence of events that must beclarified for better understanding the conflicting conten-tions as to what finally happened that day. On September 2there was a meeting in the conference room where 12 girlstalked with Nalen and Mrs. Bownes, the owner administra-tor. It was Coe who on behalf of the group spoke to thereceptionist this time to ask whether there could be ameeting. When she was told yes, she asked the otheremployees to write down on a slip of paper what theirgrievances were, and agreed she would speak for themduring the meeting. She did and after the usual talk aboutshortages, the girls complained about the fact they were notpermitted to have a cup of coffee, or smoke a cigarette,when there was a lull in the work. To satisfy them Bownestold them "if our patients were taken care of and they wereall fed and no bells were ringing, then we could have acigarette." This is from the testimony of Rita Rouleau.Another employee, Cheryl Dubois, recalled it as follows:"Mrs. Bownes said as long as patients were taken care of,we could sit down and have coffee and a cigarette at 8:00in the morning." Patricia Shields, another employeewitness: "Mrs. Bownes said that while the patients wereeating breakfast, if there were no bells ringing and nopatients that we had to take care of right then, that wecould sit down and have a cigarette and a cup of coffee."From yet another employee witness, Sherry Van Allen:"Gladys Bownes said that while the patients were eatingtheir breakfast and there was nothing for us to do, therewas no bells to be answered and if our patients had beenfed, while we were waiting for the patients to finish, itwould be all right to sit down and have a cup of coffee anda cigarette."Bownes equivocated as a witness about what she hadsaid, but I deem her testimony, set out here in too, as notcontradictory to that of the employees: "Pat Coe said thatshe was called down for sitting down at 8:30 for a coffeebreak, and asked if they could have permission to do so. Iexplained or tried to explain that when the work was done,I did not mention time and so on, ...Q. And what didyou say? What was your reply to them? A. My reply tothem was, there would never be criticism if they're sittingdown when, and only when the work was finished."Meskie, the director of nursing, came to the home thatweekend, the Labor Day holiday weekend, because theshortage of nurses and aides was so severe she had to makebeds and help tend to the patients' personal needs. At orabout 8 a.m., on Sunday, September 5, she saw all five orsix of the girls on the fifth floor sitting down and havingcoffee, or juice; some of them smoking. This was duringbreakfast period and while the patients were eating. Meskietold the girls this was not permitted, and some of them gotup and walked away. Coe and Van Allen, another aide,stayed and told the supervisor they were only doing whatBownes had told them they could do, inasmuch as thepatients had been served and were still eating. Meskiebecame indignant and expressed resentment at the fact theowner told one thing to the help and another to thesupervisor who was responsible for seeing that work wasdone. Coe and Van Allen held firm to their position, andthere was a certain antagonism between them and Meskie.451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn any event, Meskie did nothing about it and walkedaway.Meskie worked in the home several days thereafter and 4days later, on September 9, at or about 9 in the morning,called Coe to her office and gave her a written reprimandwarning, reading that it was for "conduct" and "attitudeinconsistent to good order and operation" of the home.The written warning does not mention the smokingincident of September 5, so that there arises a question asto just why Meskie did this, as well as why, if it wasprovoked by the smoking incident, the supervisor waited solong before issuing the reprimand. At the hearing Meskieimplied the 4-day delay was because she did not have timeto give the warning earlier.Coe recalled, and Meskie did not contradict her, thatwhen she was given the warning Meskie told her not to tellanyone about it. If, as strongly suggested by the Respon-dent's repeated emphasis on the September 5 smokingincident, the fault Meskie found in Coe was neglect of thepatients during working time, the last thing she would do isprevent passing such word around to the rest of theemployees. This attempt at concealment, together with theimplausible statement that she had had no time to write thefew words during the intervening 3 days; makes Meskie'sentire testimony most unconvincing.Be that as it may, having received the warning, believing,logically, that it had something to do with the smokingincident, Coe went from Meskie's office back upstairs toher floor and told the other employees about it. There thendeveloped a feeling that something should be done aboutthis. The girls decided to ask for another meeting withNalen, but this time Coe thought it best not to be the frontperson. Another girl therefore called the receptionist to askwhen Nalen would be available and when a meeting ofemployees could be held. And again in keeping with theestablished practice, the receptionist did check with Nalenand did call to tell the girls to come down at or about 1p.m. They did that, and came prepared once again to alsoemphasize the shortages of tools and help that wereplaguing their lives.And again three girls came from each floor and gatheredat the designated time in the conference room. In a matterof minutes Coe was called to Nalen's adjacent office, whereshe found Meskie and the personnel director. Nalen simplytold her she was then and there fired, and Coe left.A very revealing phrase from Nalen's testimony as towhat he did immediately upon discharging Coe meritsattention here. Asked what happened next, he said: "I wentto that room [the conference room]. I advised the aidesthat the meeting would have to be brief. ...I sat downwith the aides to see what their particular issue was....In the light of the belabored insistence at the hearing thatthe "unauthorized" meeting had been called by Coepersonally, without permission or even knowledge of eitherNalen or Meskie, this admission by the personnel directorthat he calmly started to hold the usual and regular jointconference to hear employee complaints virtually gives thelie to the entire defense of discharge for cause. Nalen evensaid that it was after he had started the meeting as alwaysthat Meskie entered the room and called the whole thingoff. If, as the Respondent contended during the hearing inthis case, all these girls were that moment neglectingpressing duty and disregarding rules by being down there,the personnel manager would have sent them scurryingright back to their posts. The truth of the matter is Nalen'ssecretary did pass on to him the request for a meeting anddid, on his authority, tell the girls they could come downand exactly when. There is no denial of all this havingtaken place.The total defense stands discredited for a more pervasivereason. At the start of the hearing the Respondent movedto quash a subpena, issued by the General Counsel andcalling for certain company records, on the ground it hadnot been served on any agent or employee of theRespondent. The subpena had been served on Nalen, whothroughout the hearing referred to himself as no more thana "consultant." This position -removing Nalen complete-ly from the entire cast of characters -was intended to fitinto Meskie's story, who said it was she who made thedecision to discharge Coe. Nalen, who in fact dischargedCoe, having been the Respondent's official representativeat the election, could hardly claim ignorance of Coe'sunion activity, so he was removed via the euphemism of thetitle. Meskie denied knowledge of Coe's activities, andthereby made her claimed participation in the dischargesuperficially respectable.On cross-examination Nalen admitted he is paid by theRespondent, has an office and a secretary in the home,works on policies relating to terms of management of theemployees, and comes into contact with all the employeesand the supervisors. There is also uncontradicted testimonythat whenever an employee is given a reprimand orwarning notice which then goes into her personnel file, sheis called to Nalen's office, where he discusses it with her,and sometimes asks her to sign it. At a preelection meetingheld by the Union at a public place, Nalen was invited byPatrick, an official of the Union, to give the Employer'sversion to the employees. Nalen admitted he debated theunion pros and cons with Patrick. As to his having beenpresent at the election, he said he signed the tally of ballotsunder the Respondent's printed full name "as a consultant,sir."I find, considering all the evidence, that the Respondentdischarged Patricia Coe in retaliation for her persistentconcerted activities, first in the name of the Union andthereafter in common cause with fellow employees, andthereby violated both Section 8(aX3) and (1) of the Act. Itis not true that Coe did anything without authorization ofthe personnel director, or that she caused employees toleave their work stations in violation of company rules. Sheviolated no rules when resting a few moments while thepatients were taken care of, because the owner had givenher, and the others, express permission. Had SupervisorMeskie felt Coe's manners on September 5 meritedcensure, she would have criticized, or warned her, then.The fact is Meskie's ire was directed to Mrs. Bownes forgoing over the head of the director of nurses and givingorders to the underlings.Meskie chose instead to issue her reprimand warningearly on the morning of September 9. On the afternoon ofSeptember 8, Mrs. Bownes and her son, the administrator,walked through the corridors and spoke to the aides on452 BARNWELL NURSING HOME & HEALTH FACILITYduty and told them, as Coe testified, to say to the patientsthat a television news report about mother and son havingbeen indicted was not true. Bownes also said, stillaccording to Coe, that she and other aides had causedtrouble for the owner over the coffee drinking incident.When Coe responded she had only done what Mrs.Bownes had said was permitted, the son told her she couldquit the place if she did not like it there, and Bownes thensaid the same thing. Bownes, testifying later, did notcontradict this; she said only that Coe was disrespectful toher and that she "turned on [her] heels and left." The sonquoted her differently. His story is that the mother asked ifthe patients were "all right," and that Coe answered"they're all right." Both these witnesses simply stated thegeneral conclusion that the girl was rude.The incident explains the timing of Meskie's issuance ofthe reprimand notice the next morning. It was an obviousimplementation of a decision to start the ball rolling to getrid of Coe and had nothing to do with any individualmisbehavior on her part.With the management's witnesses not credible, I alsobelieve Coe's testimony that, when giving her the warningnotice on September 9, Meskie was very angry and said,among other things: "[M Jy job was on the floor taking careof the patients and she says, trouble, the union, all this, if Ihear anything more out of you, I am personally going toescort you out the door." This was the supervisor literallytelling Coe her activities with the employees, whether"union" or "trouble" -less than union, but concertednevertheless -would have to cease. I find that the threatso spoken was a deliberate coercion and a violation ofSection 8(a)(1) of the Act chargeable to the Respondent.But Coe did not heed. In the face of Meskie's warning todesist, and the explicit direction not to tell other employeesabout the warning notice, she simply continued generatingthe same old concerted action. And the discharge followedin a matter of hours.About 2 weeks before the June 29 election, during a talkwith employees, Sylvia Hoose, head of the housekeepingdepartment and a conceded supervisor, said "that wewould be in trouble if we had signed the cards and sheknew about it." This is from the testimony of DeborahSchermerhorn, at the time an employee in housekeeping. Icredit the employee against Hoose's denials, and Itherefore find that the head of the housekeeping depart-ment also violated Section 8(aXI) by the threat to theemployees.Nurse Doris Hotaling's duties include making periodicevaluations of the employees' work performance. Thesewritten evaluations, some received in evidence over hersignature, are kept in the employees' personnel files. Whenthe report is made, the employee is called to the office,where it is discussed with her and she is asked to read itand sign it. There are two such evaluations in evidence, oneto employee Van Allen, dated July 12, 1976, and one toLura Devleer, issued the same day. The first shows, inHotaling's handwriting, "Cherri was not obvious about herdesires for a 'Union Shop' at Barnwell. (At least not withI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.me)." The second reads "Lura showed good composurewhile working daily with girls whose ideas differed greatlyfrom her's (regarding a 'Union Shop')."The conclusion is inescapable that when an employee istold, in unmistakable written words, that her attitudetowards union activity bears so direct a relationship to howthe employer will weigh her value as an employee, she isbeing "coerced," as that concept is set out in the statute.Whether or not Hotaling is a supervisor within the meaningof the Act is totally beside the point. Clearly she is theagent of the employer for evaluating the merits ofemployees in the context of their union activities. The girlsare shown these evaluations in the office of the personneldirector, and they know the records are then kept in theirpersonnel files. I find that, by so recording its impression ofthe employees' union activity and attitude, the Respondentviolated Section 8(aX I) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set out in section III,above, occurring in connection with the operations ofRespondent described in section I, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1. By discharging Patricia Coe the Respondent hasengaged in and is engaged in unfair labor practices withinthe meaning of Section 8(aX3) of the Act.2. By the foregoing conduct, by threatening to dis-charge employees in retaliation for their union activities, bytelling employees their employment status would suffer ifthe Respondent learned of their prounion activities, and byevaluating employee performance in part on the basis oftheir attitude towards union activity, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(aXl) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER'The Respondent, Barnwell Nursing Home and HealthFacility, Inc., Valatie, New York, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Local 200, GeneralService Employees Union, S.E.I.U., AFL-CIO, or anyother labor organization of its employees, by dischargingemployees or otherwise discriminating against them in102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions. and Order, and all objections thereto shall bedeemed waived for all purposes.453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir employment conditions because of their membershipin or activities on behalf of the above-named or any otherlabor organization.(b) Threatening to discharge employees in retaliation fortheir union activities, telling employees their employmentstatus would suffer if the Respondent learned of theirprounion activities, or evaluating employee performance inpart on the basis of their attitude towards union activity.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Patricia Coe immediate and full reinstatementto her former position or, if such position no longer exists,to a substantially equivalent position, without prejudice toher seniority or other rights and privileges.(b) Make Patricia Coe whole for any loss of pay or anybenefits she may have suffered by reason of the Respon-dent's discrimination against her.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records, and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business in Valatie, New York,copies of the notice marked "Appendix."2Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by its representatives,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNoTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the Federal law has ordered us topost this notice and abide by it.WE WILL NOT discourage membership in Local 200,General Service Employees Union, S.E.I.U., AFL-CIO, or in any other labor organization of ouremployees, by discharging any of our employeesbecause of their membership in, support of or activitiesin favor of the above-named or any other labororganization.WE WILL NOT threaten to discharge employees inretaliation for their union activities.WE WILL NOT tell our employees that their employ-ment status will suffer if we learn of their prounionactivities.WE WILL NOT evaluate employee performance in parton the basis of their attitude towards union activity.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights to self-organization, to form, join or assist Local200, General Service Employees Union, S.E.I.U. AFL-CIO, or any other labor organization, or to engage inany other concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionor to refrain from any and all such activities.WE WILL offer Patricia Coe immediate and fullreinstatement to her former position or, if such positionno longer exists, to a substantially equivalent position.WE WILL pay Patricia Coe for any loss of earningsshe may have suffered as a result of our discriminationagainst her, plus interest at 6 percent.BARNWELL NURSING HOMEAND HEALTH FACILITY, INC.454